  8:19-cv-00552-RGK-PRSE Doc # 8 Filed: 09/23/20 Page 1 of 6 - Page ID # 43




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JUSTIN BUMANN,

                   Petitioner,                            8:19CV552

      vs.
                                              MEMORANDUM AND ORDER
NEBRASKA MENTAL HEALTH
BOARD, MENTAL HEALTH BOARD
OF MADISON COUNTY, MATTHEW
HEADLEY, Public Counsel; JOE
SMITH, County Attorney; TOM BARR,
Hospital Administrator; an d KRIS BOE
SIMMONS, Clinical Program Manager;

                   Respondents.


       This matter is before the court on preliminary review of Pet it ioner Ju stin
Bumann’s Amended Petition for Writ of Habeas Corpus (filing 17) brought
pursuant to 28 U.S.C. § 2254. The purpose of this review is to determine wh ether
Petitioner’s claims, when liberally construed, are potentially cognizable in federal
court. Renumbered, condensed and summarized for clarity, Petitioner’s claims are:

      Claim One:         Petitioner was denied the effective assistance of cou n sel
                         because counsel coerced and induced Petitioner to waive
                         his right to appeal.

      Claim Two:         Petitioner was denied effective assistance of counsel
                         because counsel failed to effectively cross examine st ate
                         witness, Dr. Agnes Stairs, who did not attest to a
                         psychological certainty that Petitioner meets criteria to be
                         committed as a dangerous sex offender.
   8:19-cv-00552-RGK-PRSE Doc # 8 Filed: 09/23/20 Page 2 of 6 - Page ID # 44




      Claim Three:         Petitioner was denied effective assistance of counsel
                           because counsel failed to file a motion for an independent
                           psychological evaluation and a motion for a review
                           hearing.

      Claim Four:1         Petitioner was denied due process and equal protection of
                           the laws because (1) Petitioner is continuously denied a
                           review hearing under Neb. Rev. Stat. § 71-1219, (2) t he
                           petition and commitment are void as a m at ter of law as
                           not supported under oath and affidavit by Dr. Agnes
                           Stairs, Ph.D, and (3) the Board of Mental Health lacked
                           jurisdiction.

      The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner t hat
no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent Pet itioner
from obtaining the relief sought.

      IT IS THEREFORE ORDERED that:

      1.    Upon initial review of the habeas corpus petition (filing 17), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.


      1   Claim Four combines the allegations of Grounds 4 and 5 of the amended
petition. (Filing 17 at CM/ECF pp. 10, 14.) However, to the extent Petitioner asserts
claims in Ground 4 and Ground 5 regarding the Board of Mental Health’s failure to
provide Petitioner with copies of the commitment order and Dr. Agnes Stairs’ affidavit in
support of the SOCA petition and order of commitment, those claims are not cognizable
in this federal habeas action as they raise only issues of state law. See Bryan R. Means,
Federal Habeas Manual § 1:44 (West 2020) (“Federal habeas relief is unavailable to retry
state issues that do not rise to the level of a federal constitutional violation.” (citing
Estelle v. McGuire, 502 U.S. 62, 68 (1991))). Accordingly, those claims are dismissed.
                                            2
  8:19-cv-00552-RGK-PRSE Doc # 8 Filed: 09/23/20 Page 3 of 6 - Page ID # 45




       2.    By November 9, 2020, Respondents must file a motion for su mmary
judgment or state court records in support of an answer. The clerk of t h e cou rt is
directed to set a pro se case management deadline in this case using the following
text: November 9, 2020: deadline for Respondents to file st at e cou rt records in
support of answer or motion for summary judgment.

      3.    If Respondents elect to file a motion for summary judgment, the
following procedures must be followed by Respondents and Petitioner:

             A.    The motion for summary judgment must be accom panied by a
                   separate brief, submitted at the time the motion is filed.

             B.    The motion for summary judgment must be su pported by an y
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separat e filin g en titled:
                   “Designation of State Court Records in Support of Mot ion for
                   Summary Judgment.”

             C.    Copies of the motion for summary judgment, the designation,
                   including state court records, and Respondents’ brief m u st be
                   served on Petitioner except that Respondents are only requ ired
                   to provide Petitioner with a copy of t h e specific pages of t h e
                   record that are cited in Respondents’ motion an d brief. In t he
                   event that the designation of state court records is deemed
                   insufficient by Petitioner or Petitioner needs additional records
                   from the designation, Petitioner may file a motion with the
                   court requesting additional documents. Su ch m otion m ust set
                   forth the documents requested and the reasons t he documents
                   are relevant to the cognizable claims.



                                         3
  8:19-cv-00552-RGK-PRSE Doc # 8 Filed: 09/23/20 Page 4 of 6 - Page ID # 46




            D.    No later than 30 days following the filing of the motion for
                  summary judgment, Petitioner must file and serve a brief in
                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the
                  court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondents must file and serve a reply brief. In the even t t hat
                  Respondents elect not to file a reply brief, they sh ould in form
                  the court by filing a notice stating that they will not file a reply
                  brief and that the motion is therefore fully submitted for
                  decision.

            F.    If the motion for summary judgment is den ied, Respondents
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days aft er t h e den ial
                  of the motion for summary judgment. Respondents are
                  warned that failure to file an answer, a designation and a
                  brief in a timely fashion may result in the imposition of
                  sanctions, including Petitioner’s release.

       4.   If Respondents elect to file an answer, the following procedures m ust
be followed by Respondents and Petitioner:

            A.    By November 9, 2020, Respondents must file all st at e cou rt
                  records that are relevant to the cognizable claims. See, e.g.,
                  Rule 5(c)-(d) of the Rules Governing Section 2254 Cases in the
                  United States District Courts. Those records must be contained
                  in a separate filing entitled: “Designation of State Court
                  Records in Support of Answer.”


                                         4
8:19-cv-00552-RGK-PRSE Doc # 8 Filed: 09/23/20 Page 5 of 6 - Page ID # 47




         B.    No later than 30 days after the relevant state cou rt records are
               filed, Respondents must file an an swer. The an swer m ust be
               accompanied by a separate brief, submitted at the time the
               answer is filed. Both the answer and the brief must address all
               matters germane to the case including, bu t n ot limited t o, t he
               merits of Petitioner’s allegations that have survived initial
               review, and whether any claim is barred by a failure to exh aust
               state remedies, a procedural bar, non-retroactivity, a st atute of
               limitations, or because the petition is an unauthorized second or
               successive petition. See, e.g., Rules 5(b) and 9 of the Rules
               Governing Section 2254 Cases in the United States District
               Courts.

         C.    Copies of the answer, the designation, and Respondents’ brief
               must be served on Petitioner at the time they are filed wit h t he
               court except that Respondents are only required to provide
               Petitioner with a copy of the specific pages of t h e design ated
               record that are cited in Respondents’ answer an d brief. In t he
               event that the designation of state court records is deemed
               insufficient by Petitioner or Petitioner needs additional records
               from the designation, Petitioner may file a motion with the
               court requesting additional documents. Su ch m otion m ust set
               forth the documents requested and the reasons t he documents
               are relevant to the cognizable claims.

         D.    No later than 30 days after Respondents’ brief is filed,
               Petitioner must file and serve a brief in response. Petitioner
               must not submit any other documents unless directed t o do so
               by the court.

         E.    No later than 30 days after Petitioner’s brief is filed,
               Respondents must file and serve a reply brief. In the even t t hat
                                     5
  8:19-cv-00552-RGK-PRSE Doc # 8 Filed: 09/23/20 Page 6 of 6 - Page ID # 48




                   Respondents elect not to file a reply brief, they sh ould in form
                   the court by filing a notice stating that they will not file a reply
                   brief and that the merits of the petition are therefore fully
                   submitted for decision.

            F.     The clerk of the court is directed to set a pro se case
                   management deadline in this case using the following text:
                   December 9, 2020: check for Respondents’ answer and
                   separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Ru le
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

     6.     The clerk of the court is directed to remove “Nebraska Mental Health
Board,” “Mental Health Board of Madison County,” “Matthew Headley,” and “Joe
Smith” as Respondents in this matter.

      Dated this 23rd day of September, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          6
